Citation Nr: 1008866	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-22 893	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a left leg (shin) 
disorder.

2.  Entitlement to service connection for residuals of a left 
ankle fracture, including tarsal tunnel syndrome.

3.  Entitlement to service connection for degenerative joint 
disease (arthritis) of the right foot.  


REPRESENTATION

Appellant represented by:	Mr. Scott A. Scholl, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to 
November 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied a total of six claims, though only 
three of them are at issue in this appeal.  Specifically, the 
RO determined the Veteran was not entitled to service 
connection for a left leg condition, or for residuals - 
including tarsal tunnel syndrome, of a left ankle fracture, 
or for degenerative joint disease of his right foot.  The RO 
also determined he had not submitted new and material 
evidence and, therefore, denied the petitions to reopen his 
claims for service connection for residuals of a ligament 
strain of his left foot, for bilateral pes planus (flat 
feet), and for bilateral hammertoes.

In response, the Veteran submitted timely notices of 
disagreement (NODs) in October and December 2007 to initiate 
an appeal to the Board of all six claims.  And the RO sent 
him a statement of the case (SOC) in June 2008 concerning all 
six issues, but his July 2008 substantive appeal (VA Form 9 
and the addendum attached as Exhibit A) only addressed three 
of these claims - namely, those for service connection for 
the left leg condition, for residuals of the left ankle 
fracture (including tarsal tunnel syndrome), and for the 
degenerative joint disease, i.e., arthritis, in the right 
foot.  So the Veteran only "perfected" an appeal to the 
Board of these three claims.  See 38 C.F.R. § 20.200 (2009).  
And, indeed, these are the only claims he, his attorney and 
his wife subsequently made argument concerning during a more 
recent April 2009 videoconference hearing before the 
undersigned Veterans Law Judge of the Board.

Since, however, they require further development, the Board 
is remanding these three claims to the RO.


REMAND

Following the April 2009 videoconference hearing, the Board 
held the record open for 30 days to give the Veteran time to 
obtain and submit a supporting medical statement, which he 
did in May 2009 through his attorney.  But they did not waive 
their right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  So if 
the Board was to in the first instance, this potentially 
could be prejudicial because the Veteran, in effect, would 
"lose one bite of the apple," meaning the benefit of one 
level of judicial review  Cf., Bernard v. Brown, 4 Vet. App. 
384 (1993).

Other records show the Veteran had a VA compensation 
examination in May 2007, which was limited to his left foot 
tarsal tunnel syndrome.  That VA examiner determined the left 
foot tarsal tunnel syndrome was unrelated to the Veteran's 
military service, noting instead other possible causes for 
the discomfort and impairment in this extremity, including 
especially diabetes mellitus and obesity.  On file are VA and 
private physician's reports of treatment for diabetes 
mellitus, as well as VA records dated in July 2007 showing 
prescribed diabetic medication (Lancet and Metformin).

During his more recent April 2009 videoconference hearing, 
however, the Veteran steadfastly maintained that he has not 
been diagnosed with diabetes mellitus, so does not have it.  
And when given the opportunity after the hearing to obtain 
and submit additional evidence supporting this notion, he 
submitted an April 2009 statement from M.C.S., D.P.M., 
C.P.O., of the Texas Foot and Ankle Institute, P.A.  This 
commenting doctor indicated, among other things, that 
although he could not say the Veteran's injuries were caused 
from military duty (referring to the foot and ankle disorders 
at issue in this appeal), this doctor believes they are 
worsened and exacerbated through weightbearing and walking, 
which would occur during the course of normal military duty 
as well as normal life.



This doctor went on to indicate that, although his prior 
chart notes in 2007 (the same year, incidentally, the Veteran 
had the VA compensation examination mentioned) recorded him 
as having diabetes, he indicates he does not.  
In either case, added this doctor, this is not a diabetic 
problem per say, and this would be more of a congenital foot 
deformity that is made worse with weight bearing and 
standing.

So there are two important underlying issues:  (1) whether 
the Veteran has Type II Diabetes Mellitus - which, although 
he maintains he does not, the VA compensation examiner 
indicated the Veteran does and is reflected in his VA and 
other treatment records; and irrespective of this 
determination, (2) whether his foot and ankle problems are 
partly "congenital" in nature and etiology.  This latter 
consideration is important because, generally speaking, 
service connection is not possible for "congenital" defects 
since they are not considered diseases or injuries within the 
meaning of applicable legislation and, thus, generally cannot 
be service connected as a matter of express VA regulation 
in the absence of additional disability due to aggravation 
during service by a superimposed condition.  38 C.F.R. §§ 
3.303(c), 4.9; Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
see also VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11- 1999 (Sept. 2, 
1999).

So further medical comment is needed to assist in making 
these important determinations.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Also during his videoconference hearing, the Veteran 
testified that he continues to receive VA treatment for his 
claimed disabilities, and M.C.S.'s April 2009 statement also 
refers to relevant VA treatment.  So the records of this 
ongoing treatment need to be obtained for consideration in 
this appeal.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(indicating VA has constructive, if not actual, notice of the 
existence of these additional record).  See also 38 C.F.R. 
§ 3.159(c)(2) (indicating VA has an obligation to obtain 
these records as part of the duty to assist the Veteran with 
his claims).

It further deserves mentioning that, in a January 2007 
statement, a private physician, Dr. H. J. P., reported that 
the Veteran had been receiving treatment since November 2006 
for foot and ankle injuries sustained at work, so presumably 
in reference to his civilian job.  It was indicated he had 
sustained these injuries in September 2006 and had been seen 
by other physicians.  The claims file, however, does not 
contain records from this physician or any other pertaining 
to these apparent work-related injuries.  So the Veteran 
needs to be contacted and requested to identify the location 
of or provide all additional records concerning this injury, 
including any involving any Workman's Compensation claim he 
may have filed.  See 38 C.F.R. § 3.159(c)(1) and (c)(2).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran to provide an updated 
list of the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers that have 
treated him for the disabilities at issue 
in this appeal.  This list should include, 
but is not limited to, treatment he has 
received from Dr. C. O. F., Dr. G. S., 
Dr. B. B., Dr. H. J. P., and Dr. M. C. S. 
(who recently submitted the April 2009 
statement in support of the claims), as 
well as VA treatment records from the 
medical facilities in Shreveport, 
Louisiana, and Texarkana, Texas.  
The Veteran also should indicate whether 
there are any Worker's Compensation 
records from his civilian, 
job-related injury.  When this information 
and any necessary authorizations have been 
received, request copies of all pertinent 
clinical records mentioned that have not 
been previously obtained.  All records 
located should be associated with the 
claims file for consideration in this 
appeal.  

If attempts to locate certain records are 
unsuccessful, and it is determined that 
further attempts would be futile, then 
make an express declaration to this effect 
and notify the Veteran in accordance with 
38 C.F.R. § 3.159(c)(1) and (c)(2).

2.  Schedule the Veteran for an 
appropriate VA compensation examination to 
assist in determining the nature and 
etiology of his claimed lower extremity 
disabilities.  The Veteran's complete 
claims file must be made available to the 
designated examiner for review of the 
pertinent medical and other history, 
including a complete copy of this remand 
and the recently submitted April 2009 
statement from Dr. M. C. S.

The examiner should first identify all 
current disabilities affecting the 
Veteran's left leg (shin), left ankle, and 
feet (left and right).  The examiner 
should then indicate which, if any, of 
these current disabilities is 
"congenital," so necessarily pre-dating 
the Veteran's military service.  Of those 
that are congenital, an opinion is needed 
as to whether the Veteran now has 
additional disability due to aggravation 
of this pre-existing disability during or 
as a result of his military service by a 
superimposed condition.

Conversely, for any current disability not 
determined to be congenital in nature and 
etiology, the examiner is asked to 
indicate the likelihood (very likely, as 
likely as not, unlikely) the disability - 
if specifically involving the Veteran's 
left leg, left ankle, and/or feet (left 
and right) is attributable to his military 
service, including to any trauma he may 
have sustained in service, such as while 
playing basketball in 1983/84 or stepping 
into a hole during a training exercise.  

The examiner should also comment on the 
April 2009 statement of Dr. M. C. S. 
versus the report of the May 2007 VA 
compensation examination in terms of 
whether the Veteran has Type II Diabetes 
Mellitus (he claims he does not, but 
records indicate otherwise) and whether 
and to what extent any of the current 
disability affecting his left leg, left 
ankle, and/or feet (left and right) is a 
complication of diabetes or his apparent 
obesity.

The VA examiner must discuss the medical 
rationale of all opinions expressed, 
whether favorable or unfavorable.

3.  Then readjudicate the claims in light 
of all additional evidence submitted or 
otherwise obtained since the June 2008 
SOC.  This includes the report of the 
Veteran's VA compensation examination on 
remand and the April 2009 statement from 
Dr. M. C. S.  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his attorney a supplemental 
SOC (SSOC) and give them time to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


